 

 

 

Exhibit 10.1

 

 

 

HIGHLANDS BANKSHARES, INC.

2006 EQUITY COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

Table of Contents

ARTICLE I              DEFINITIONS

1

 

1.01.

Administrator

1

 

1.02.

Agreement

1

 

1.03.

Award

1

 

1.04.

Board

1

 

1.05.

Change in Control

1

 

1.06.

Code

1

 

1.07.

Committee

1

 

1.08.

Common Stock

2

 

1.09.

Control Change Date

2

 

1.10.

Corporation

2

 

1.11.

Corresponding SAR

2

 

1.12.

Exchange Act

2

 

1.13.

Fair Market Value

2

 

1.14.

Initial Value

2

 

1.15.

Option

3

 

1.16.

Participant

3

 

1.17.

Plan

3

 

1.18.

SAR

3

 

1.19.

Stock Award

3

 

1.20.

Stock Unit

3

 

1.21.

Subsidiary

3

ARTICLE II              PURPOSES

4

ARTICLE III

ADMINISTRATION

5

ARTICLE IV

ELIGIBILITY

6

ARTICLE V

STOCK SUBJECT TO PLAN

7

 

5.01.

Shares Issued

7

 

5.02.

Aggregate Limit

7

 

5.03.

Reallocation of Shares

7

ARTICLE VI          OPTIONS

8

 

6.01.

Award

8

 

6.02.

Option Price

8

 

6.03.

Maximum Option Period

8

 

6.04.

Nontransferability

8

 

6.05.

Transferable Options

8

 

6.06.

Employee Status

9

 

 

i

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

 

6.07.

Exercise

9

 

6.08.

Payment

9

 

6.09.

Shareholder Rights

9

ARTICLE VII         SARS

10

 

7.01.

Award

10

 

7.02.

Maximum SAR Period

10

 

7.03.

Nontransferability

10

 

7.04.

Transferable SARs

10

 

7.05.

Exercise

10

 

7.06.

Employee Status

11

 

7.07.

Settlement

11

 

7.08.

Shareholder Rights

11

ARTICLE VIII        STOCK AWARDS

12

 

8.01.

Award

12

 

8.02.

Vesting

12

 

8.03.

Employee Status

12

 

8.04.

Shareholder Rights

12

ARTICLE IX         STOCK UNITS

13

 

9.01.

Award

13

 

9.02.

Earning the Award

13

 

9.03.

Payment

13

 

9.04.

Nontransferability

13

 

9.05.

Shareholder Rights

13

ARTICLE X         ADJUSTMENT UPON CHANGE IN COMMON STOCK

14

ARTICLE XI        COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

15

ARTICLE XII       GENERAL PROVISIONS

16

 

12.01.

Effect on Employment and Service

16

 

12.02.

Unfunded Plan

16

 

12.03.

Rules of Construction

16

 

12.04.

Tax Withholding

16

 

12.05.

Amendment and Termination

16

 

12.06.

Duration of Plan

16

 

12.07.

Effective Date of Plan

17

 

 

ii

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE I

DEFINITIONS

 

1.01.

Administrator

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III. Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.

 

1.02.

Agreement

Agreement means a written agreement (including any amendment or supplement
thereto) between the Corporation and a Participant specifying the terms and
conditions of an Award granted to such Participant.

 

1.03.

Award

Award means an award of a Stock Award, Stock Unit, Option or SAR granted to a
Participant.

 

1.04.

Board

Board means the Board of Directors of the Corporation.

 

1.05.

Change in Control

Change in Control means any of the following: (i) any person, including a
"group" as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
becomes the owner or beneficial owner of Corporation securities having fifty
percent (50%) or more of the combined voting power of the then outstanding
Corporation securities that may be cast for the election of the Corporation's
directors, other than as a result of an issuance of securities initiated by the
Corporation, or open market purchases approved by the Board, as long as the
majority of the Board approving the purchase is a majority at the time the
purchases are made; (ii) a contested election of directors in which less than a
majority of the individuals nominated by the Board of the Corporation are
elected; or (iii) a merger or consolidation of Corporation with, or into,
another corporation or the sale, conveyance or other transfer of substantially
all of the assts or stock of Corporation if, immediately following such
transaction, those who were directors of the Corporation immediately before such
transaction do not constitute at least a majority of the surviving or resulting
corporation.

 

1.06.

Code

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.07.

Committee

Committee means the Personnel and Compensation Committee of the Board.

 

1

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

 

1.08.

Common Stock

Common Stock means the common stock of the Corporation.

 

1.09.

Control Change Date

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.10.

Corporation

Corporation means Highlands Bankshares, Inc.

 

1.11.

Corresponding SAR

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Corporation,
unexercised, of that portion of the Option to which the SAR relates.

 

1.12.

Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

1.13.

Fair Market Value

Fair Market Value means, on any given date, the value that the Board, in its
good faith business judgment, determines using the most recent transaction in
the Common Stock based on private transactions or sales by brokers listed on the
Over the Counter Bulletin Boards or Pinksheets, or any other reasonable
application of a reasonable valuation method.

 

1.14.

Initial Value

Initial Value means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant of an SAR shall not be less than
the Fair Market Value on the date of grant.

 

1.15.

Option

Option means a stock option that entitles the holder to purchase from the
Corporation a stated number of shares of Common Stock at the price set forth in
an Agreement.

 

2

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

 

1.16.

Participant

Participant means a key employee of the Corporation or a Subsidiary or a member
of the Board or the board of directors of a Subsidiary or a consultant to the
Corporation or a Subsidiary who satisfies the requirements of Article IV and is
selected by the Administrator to receive an Award.

 

1.17.

Plan

Plan means the Highlands Bankshares, Inc. 2006 Equity Compensation Plan.

 

1.18.

SAR

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value. References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.

 

1.19.

Stock Award

Stock Award means Common Stock awarded to a Participant under Article VIII.

 

1.20.

Stock Unit

Stock Unit means an Award, in an amount determined by the Administrator and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that entitles the holder to receive a payment for each Stock
Unit equal to the Fair Market Value of a share of Common Stock on the date of
payment.

 

1.21.

Subsidiary

Subsidiary means a Corporation or other business entity that the Corporation
directly or indirectly, through one or more intermediaries, controls fifty
percent (50%) or more of the voting equity of such corporation.

 

3

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE II

PURPOSES

The Plan is intended to assist the Corporation and Subsidiaries in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Corporation and its Subsidiaries and
to associate their interests with those of the Corporation and its shareholders.
The Plan is intended to permit the grant of Options, SARs, Stock Awards, and
Stock Units. The proceeds received by the Corporation from the sale of Common
Stock pursuant to this Plan shall be used for general corporate purposes.

 

4

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Awards upon such terms (not inconsistent with the
provisions of this Plan), as the Administrator may consider appropriate. Such
terms may include conditions (in addition to those contained in this Plan) on
the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Stock Award or Stock Units, including by
way of example and not of limitation, requirements that the Participant complete
a specified period of employment or service with the Corporation or a
Subsidiary, requirements that the Corporation achieve a specified level of
financial performance or that the Corporation achieve a specified level of
financial return. Notwithstanding any such conditions, the Administrator may, in
its discretion, accelerate the time at which any Option or SAR may be exercised,
or the time at which a Stock Award may become transferable or nonforfeitable or
both, or the time at which an award of Stock Units may be settled. In addition,
the Administrator shall have complete authority to interpret all provisions of
this Plan; to prescribe the form of Agreements; to adopt, amend, and rescind
rules and regulations pertaining to the administration of the Plan; and to make
all other determinations necessary or advisable for the administration of this
Plan. The express grant in the Plan of any specific power to the Administrator
shall not be construed as limiting any power or authority of the Administrator.
Any decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement or Award. All expenses
of administering this Plan shall be borne by the Corporation, a Subsidiary or a
combination thereof.

 

 

5

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE IV

ELIGIBILITY

Any key employee of the Corporation, any member of the Board, any employee or
director of a Subsidiary (including a corporation that becomes a Subsidiary
after the adoption of this Plan), or any consultant or advisor to the Company or
a Subsidiary is eligible to participate in this Plan if the Administrator, in
its sole discretion, determines that such person has contributed or can be
expected to contribute to the profits or growth of the Corporation or a
Subsidiary.

 

6

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE V

STOCK SUBJECT TO PLAN

 

5.01.

Shares Issued

Upon the award of shares of Common Stock pursuant to a Stock Award or in
settlement of an award of Stock Units, the Corporation may issue shares of
Common Stock from its authorized but unissued Common Stock. Upon the exercise of
any Option or SAR the Corporation may deliver to the Participant (or the
Participant’s broker if the Participant so directs), shares of Common Stock from
its authorized but unissued Common Stock.

 

5.02.

Aggregate Limit

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan pursuant to the exercise of SARs and Options, the grant of Stock
Awards and the settlement of Stock Units is 200,000 shares.

 

5.03.

Reallocation of Shares

If shares of Common Stock subject to an Award are forfeited, expire or otherwise
terminate without the issuance of shares of Common Stock, the shares of Common
Stock shall, to the extent of any such forfeiture, expiration, termination,
cash-settlement or non-issuance, again be available to be granted under this
Plan. If shares of Common Stock are surrendered or withheld in satisfaction of
tax withholding requirements the number of shares surrendered, either actually
or by attestation or withheld in satisfaction of tax withholding requirements
the number of shares surrendered or withheld may be reallocated to other Award
to be granted under this Plan.

 

7

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE VI

OPTIONS

 

6.01.

Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award.

 

6.02.

Option Price

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. Except for an
adjustment authorized under Article X, the Option price may not be reduced (by
amendment or cancellation of the Option or otherwise) after the date of grant.

 

6.03.

Maximum Option Period

The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted. The terms of any Option may provide that it
has a term that is less than such maximum period.

 

6.04.

Nontransferability

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.

 

6.05.

Transferable Options

Section 6.04 to the contrary notwithstanding, and if the Agreement provides, an
Option may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an Option transferred
pursuant to this section shall be bound by the same terms and conditions that
governed the Option during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Option except by
will or the laws of descent and distribution. In the event of any transfer of an
Option (by the Participant or his transferee), the

 

8

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

Option and any Corresponding SAR that relates to such Option must be transferred
to the same person or persons or entity or entities.

 

6.06.

Employee Status

In the event that the terms of any Option provide that it may be exercised only
during employment or continued service or within a specified period of time
after termination of employment or service, the Administrator may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

6.07.

Exercise

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine.
An Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of any Corresponding SAR
to the extent of the number of shares with respect to which the Option is
exercised.

 

6.08.

Payment

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator. Subject to
rules established by the Administrator, payment of all or part of the Option
price may be made with shares of Common Stock. If Common Stock is used to pay
all or part of the Option price, the sum of the cash and cash equivalent and the
Fair Market Value (determined as of the day preceding the date of exercise) of
the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.

 

6.09.

Shareholder Rights

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

 

9

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE VII

SARS

 

7.01.

Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award.

 

7.02.

Maximum SAR Period

The maximum period in which an SAR may be exercised shall be ten years from the
date such SAR was granted. The terms of any SAR may provide that it has a term
that is less than such maximum period.

 

7.03.

Nontransferability

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.

 

7.04.

Transferable SARs

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an Incentive Stock Option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time. The holder of an SAR transferred pursuant
to this section shall be bound by the same terms and conditions that governed
the SAR during the period that it was held by the Participant; provided,
however, that such transferee may not transfer the SAR except by will or the
laws of descent and distribution. In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.

 

7.05.

Exercise

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an Incentive
Stock Option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the

 

10

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

option price of the related Option. An SAR granted under this Plan may be
exercised with respect to any number of whole shares less than the full number
for which the SAR could be exercised. A partial exercise of an SAR shall not
affect the right to exercise the SAR from time to time in accordance with this
Plan and the applicable Agreement with respect to the remaining shares subject
to the SAR. The exercise of a Corresponding SAR shall result in the termination
of the related Option to the extent of the number of shares with respect to
which the SAR is exercised.

 

7.06.

Employee Status

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.07.

Settlement

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share will be deliverable upon the exercise
of an SAR but a cash payment will be made in lieu thereof.

 

7.08.

Shareholder Rights

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Corporation until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

 

 

11

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE VIII

STOCK AWARDS

 

8.01.

Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award.

 

8.02.

Vesting

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Corporation and
its Subsidiaries before the expiration of a stated period or if the Corporation,
a Subsidiary, the Corporation and its Subsidiaries or the Participant fails to
achieve stated performance objectives. The Administrator, in its discretion, may
waive the requirements for vesting or transferability for all or part of the
shares subject to a Stock Award in connection with a Participant’s termination
of employment or service.

 

8.03.

Employee Status

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

8.04.

Shareholder Rights

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), and if the Agreement so provides, a Participant will
have all the rights of a shareholder with respect to a Stock Award, including
the right to receive dividends and vote the shares; provided, however, that
during such period (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares of Common Stock granted pursuant to
a Stock Award, (ii) the Corporation shall retain custody of the certificates
evidencing shares of Common Stock granted pursuant to a Stock Award, and (iii)
the Participant will deliver to the Corporation a stock power, endorsed in
blank, with respect to each Stock Award. The limitations set forth in the
preceding sentence shall not apply after the shares of Common Stock granted
under the Stock Award are transferable and are no longer forfeitable.

 

 

12

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE IX

STOCK UNITS

 

9.01.

Award

In accordance with the provisions of Article IV, the Administrator will
designate individual to whom an Award of Stock Units is to be made and will
specify the number of Stock Units covered by such Awards.

 

9.02.

Earning the Award

The Administrator, on the date of grant of the Award, may prescribe that the
Stock Units or a portion thereof, will be earned only upon, and the Participant
will be entitled to receive a payment pursuant to the Award of Stock Units, only
upon the satisfaction of performance objectives or such other criteria as may be
prescribed by the Administrator and set forth in the Agreement. By way of
example and not of limitation, the performance objectives or other criteria may
provide that the Stock Units will be earned only if the Participant remains in
the employ or service of the Corporation or a Subsidiary for a stated period or
that the Corporation, a Subsidiary, the Corporation and its Subsidiaries or the
Participant achieve stated objectives. The Administrator, in its discretion, may
reduce the duration of the performance period and may adjust the performance
objectives for outstanding Stock Units in connection with a Participant’s
termination of employment or service.

 

9.03.

Payment

In accordance with the Agreement, the amount payable when an award of Stock
Units is earned may be settled in cash, Common Stock or a combination of cash
and Common Stock. A fractional share shall not be deliverable when an Award of
Stock Units is earned, but a cash payment will be made in lieu thereof.

 

9.04.

Nontransferability

A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of a Stock Unit Award other than by will or the laws of
descent and distribution. The limitations set forth in the preceding sentence
shall not apply to Common Stock issued as payment pursuant to a Stock Unit
Award.

 

9.05.

Shareholder Rights

No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder of the Company or Subsidiary until and to the extent
that the Stock Units are earned and settled in shares of Common Stock. After
Stock Units are earned and settled in shares of Common Stock, a Participant will
have all the rights of a shareholder with respect to such shares.

 

13

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE X

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum number of shares as to which Awards may be granted under this Plan,
and the terms of outstanding Awards, shall be equitably adjusted by the
Committee in the event that (a) the Corporation (i) effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or (ii)
engages in a transaction to which Section 424 of the Code applies, (b) there
occurs any other event which, in the judgment of the Committee necessitates such
action. Any determination made under this Article X by the Committee shall be
final and conclusive.

The issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares as to which Awards may be granted, the per individual
limitations on the number of shares of Common Stock for which Awards may be
granted or the terms of outstanding Awards.

The Committee may make Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Corporation or a
Subsidiary in connection with a transaction or event described in the first
paragraph of this Article X. Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted Awards shall
be as the Committee, in its discretion, determines is appropriate.

 

 

14

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE XI

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Corporation is a party, and
the rules of all domestic stock exchanges on which the Corporation’s shares may
be listed. The Corporation shall have the right to rely on an opinion of its
counsel as to such compliance. Any share certificate issued to evidence Common
Stock when a Stock Award is granted, a Stock Unit is settled or for which an
Option or SAR is exercised may bear such legends and statements as the
Administrator may deem advisable to assure compliance with federal and state
laws and regulations. No Option or SAR shall be exercisable, no Stock Award or
Stock Unit shall be granted, no Common Stock shall be issued, no certificate for
shares shall be delivered, and no payment shall be made under this Plan until
the Corporation has obtained such consent or approval as the Administrator may
deem advisable from regulatory bodies having jurisdiction over such matters.

 

 

15

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

ARTICLE XII

GENERAL PROVISIONS

 

12.01.

Effect on Employment and Service

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Corporation or
a Subsidiary or in any way affect any right or power of the Corporation or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefore.

 

12.02.

Unfunded Plan

The Plan, insofar as it provides for grants, shall be unfunded, and the
Corporation shall not be required to segregate any assets that may at any time
be represented by grants under this Plan. Any liability of the Corporation to
any person with respect to any grant under this Plan shall be based solely upon
any contractual obligations that may be created pursuant to this Plan. No such
obligation of the Corporation shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Corporation.

 

12.03.

Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

12.04.

Tax Withholding

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan. In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.

 

12.05.

Amendment and Termination

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment shall, without a Participant’s consent, adversely affect any
rights of such Participant under any Award outstanding at the time such
amendment is made.

 

12.06.

Duration of Plan

No Awards may be granted under this Plan more than ten years after the date the
Plan is adopted by the Board. Awards granted before that date shall remain valid
in accordance with their terms.

 

16

 


--------------------------------------------------------------------------------



Highlands Bankshares, Inc.

2006 Equity Compensation Plan

 

 

 

 

12.07.

Effective Date of Plan

Awards may be granted under this Plan upon its adoption by the Board.

 

 

 

17

 

 

 